Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, discloses “the first resistor comprises a terminal that corresponds to the voltage-dividing terminal, and the switch switches, from a first terminal of the first resistor to a second terminal of the second resistor, the terminal that corresponds to the voltage-dividing terminal” is unclear. Based on the submitted drawings, “a terminal” claimed is a common terminal between the two resistors. However, there are plurality of resistors in series, it is not clear which of the terminal is called “a second terminal”. Furthermore, there are plurality of switches and it is not clear which “switch switches, from a first terminal of the first resistor to a second terminal of the second resistor, the terminal that corresponds to the voltage-dividing terminal” as claimed.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-6, 12 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lubbe et al. (5,955,919), hereinafter called LUBBE.
Regarding claim 1, LUBBE (Fig. 1 and 5) discloses an amplifier circuit comprising: an operational amplifier (OA) that comprises two input terminals and an output terminal; a voltage-dividing resistor circuit (ATT2) electrically connected to the output terminal and that comprises: a voltage-dividing terminal that outputs a potential obtained by voltage-dividing a potential of the output terminal via switch (S21) ; and a feedback resistor circuit (ATT16) electrically connected to the voltage-dividing terminal and one of the two input terminals, wherein the voltage-dividing resistor circuit (ATT2) comprises: resistor string can be read as a plurality of resistors that each comprise terminals; and a switch (S21), the plurality of resistors comprises a first resistor (resistor between S21 and S22) and a second resistor (other resistors connected thereto), wherein the switches (S21-S29) respectively connected the resistor string 
Regarding claims 4 and 5, LUBBE discloses resistor string, thus resistors are connected in series.
Regarding claim 6, wherein the feedback resistor circuit comprises: resistor string can be read as a plurality of resistors; and a switch (S31) that switches a resistance of the feedback resistor circuit.  
Regarding claim 12, wherein the feedback resistor circuit comprises: resistor string can be read as a plurality of resistors; and a switch (S31) that switches a resistance of the feedback resistor circuit.  
Regarding claim 14, wherein the feedback resistor circuit comprises: resistor string can be read as a plurality of resistors; and a switch (S31) that switches a resistance of the feedback resistor circuit.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7, 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over LUBBE.
The difference between LUBBE and claimed invention is LUBBE does not specific how resistor string is formed/connected. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form/connect resistor string as desired for specific intended use of the invention since forming/connecting resistor string in parallel is considered a matter of design engineering for enhancing circuit performance.

Allowable Subject Matter
Claims 2, 3 and 8-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Claims 2, 3 and 8-11, call for, wherein the voltage-dividing resistor circuit further comprises a first switch and a second switch, and the first switch switches between the second switch and another circuit element of the amplifier circuit.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional reference(s) cited in PTO-892 show further analogous prior art circuitry. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Khanh V. Nguyen whose telephone number is (571) 272-1767. The examiner can normally be reached from 8:30 AM – 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINCOLN D. DONOVAN can be reached on (571) 272-1988. The fax phone numbers for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
	/KHANH V NGUYEN/           Primary Examiner, Art Unit 2843